 

Exhibit 10.25

 

Execution Version

 

AMENDMENT NO. 2

 

AMENDMENT NO. 2, dated as of February 12, 2018 (this “Amendment No. 2”), to the
Amended and Restated Credit Agreement, dated as of February 10, 2016 (as amended
on February 21, 2017, and as may be further amended, modified, restated and
supplemented from time to time, the “TGC Credit Agreement”), among The Gas
Company, LLC, a Hawaii limited liability company (the “Borrower”), the several
lenders from time to time parties thereto (the “Lenders”) and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the TGC Credit Agreement;

 

WHEREAS, the Borrower has requested that (i) certain provisions of the TGC
Credit Agreement be amended and waived as set forth herein and (ii) pursuant to
Section 2.7 of the TGC Credit Agreement, each Lender extend its Revolving Credit
Maturity Date for one additional year from the Revolving Credit Maturity Date in
effect under the TGC Credit Agreement immediately prior to this Amendment No. 2;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.   Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the TGC Credit Agreement.

 

SECTION 2.   Amendments to the TGC Credit Agreement.

 

(a)    Additional Defined Term. The following definition is hereby added in the
appropriate alphabetical order to Section 1.1 of the TGC Credit Agreement:

 

“Second Amendment Effective Date” means the date on which all conditions
precedent to the second amendment to this Agreement are satisfied.

 

(b)    Amendments to Section 6.18 and Schedule 6.18. (i) Section 6.18 is hereby
amended by replacing the term “First Amendment Effective Date” in Section 6.18
with the term “Second Amendment Effective Date” and (ii) Schedule 6.18 to the
TGC Credit Agreement is hereby amended and restated in its entirety as set forth
in Exhibit A hereto.

 

(c)    Amendment to Section 11.10(b)(iv). Section 11.10(b)(iv) is hereby amended
by replacing the phrase “(including without limitation, any Excluded Entity)”
with the phrase “or any Excluded Entity”.

 

(d)    Amendment to Section 11.10(d). Section 11.10(d) is hereby amended by
replacing the phrase “including without limitation, any Excluded Entity” with
the phrase “or any Excluded Entity”.

 

 

 

 

SECTION 3.   Extension. Pursuant to Section 2.7 of the TGC Credit Agreement, the
Borrower has notified the Administrative Agent of its request to extend the
Revolving Credit Maturity Date set forth in clause (a) of the definition thereof
for an additional year from February 10, 2022 to February 10, 2023. As of the
date hereof, Lenders (the “Extending Lenders”) holding more than 50% of the
Commitments (who, for the avoidance of doubt, constitute the Required Lenders)
(i) along with the Administrative Agent and Borrower, waive the notice
requirements set forth in Section 2.7(b) and Section 2.7(c) of the TGC Credit
Agreement and (ii) have approved the Borrower’s request to extend their
Commitments and, subject to the satisfaction of the conditions precedent set
forth in Section 4 herein (and the other terms and conditions set forth in the
TGC Credit Agreement), the Revolving Credit Maturity Date as to the Extending
Lenders shall be extended for an additional year from the then-applicable
Revolving Credit Maturity Date. The Revolving Credit Maturity Date as to any
Non-Extending Lender remains unchanged.

 

SECTION 4.   Effective Date. This Amendment No. 2 shall become effective on the
date (the “Effective Date”) on which conditions set forth in this Section 4 have
been satisfied:

 

(a)    the Administrative Agent shall have received (i) a counterpart of this
Amendment No. 2, executed and delivered by a Responsible Officer of the Borrower
and (ii) counterparts of this Amendment No. 2, executed and delivered by each
Extending Lender, which Lenders shall constitute the Required Lenders;

 

(b)    no Default shall have occurred and be continuing on the Effective Date;

 

(c)    the representations and warranties contained in the TGC Credit Agreement
that are qualified by materiality shall be true and correct on and as of the
date of such extension and after giving effect thereto, and such representations
and warranties that are not qualified by materiality shall be true and correct
in all material respects on and as of the date of such extension and after
giving effect thereto, in each case as though made on and as of such date (or,
if any such representation or warranty is expressly stated to have been made as
of a specific date, true and correct in all material respects as of such
specific date (provided, that such materiality qualifier shall not be applicable
to any representation or warranty that already is qualified or modified by
materiality in the text thereof) and, the representations and warranties
contained in Section 6.15 of the TGC Credit Agreement shall be deemed to refer
to the most recent statements delivered pursuant to clauses (a) and (b) of
Section 7.1 of the TGC Credit Agreement);

 

(d)    the Administrative Agent shall have received a certificate executed and
delivered by a Responsible Officer of the Borrower certifying as to the matters
set forth in clauses (b) and (c) above; and

 

(e)    the Borrower shall have paid (i) to the Administrative Agent, for the
account of each Extending Lender, an extension fee in an amount equal to 0.06%
of such Extending Lender’s Commitment as of the Effective Date, which extension
fee once paid shall be fully earned and nonrefundable and (ii) all other fees
and reasonable expenses of the Administrative Agent and the Lenders required
under the TGC Credit Agreement and any other Loan Document to be paid on or
prior to the Effective Date (including reasonable fees and expenses of counsel)
in connection with this Agreement.

 

SECTION 5.   Acknowledgment and Confirmation of the Credit Parties. Each of the
Credit Parties hereby confirms and agrees that after giving effect to this
Amendment No. 2, the TGC Credit Agreement and the other Loan Documents remain in
full force and effect and enforceable against each Credit Party in accordance
with their respective terms and shall not be discharged, diminished, limited or
otherwise affected in any respect. Each of the Credit Parties represents and
warrants to the Lenders that it has no knowledge of any claims, counterclaims,
offsets, or defenses to or with respect to its obligations under the Loan
Documents, or if a Credit Party has any such claims, counterclaims, offsets, or
defenses to the Loan Documents or any transaction related to the Loan Documents,
the same are hereby waived, relinquished, and released in consideration of the
execution of this Amendment No. 2. This acknowledgment and confirmation by the
Credit Parties is made and delivered to induce the Administrative Agent and the
Lenders to enter into this Amendment No. 2.

 

 2 

 

 

SECTION 6.   GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH PARTY
HERETO HEREBY AGREES AS SET FORTH IN SECTION 11.6 OF THE TGC CREDIT AGREEMENT AS
IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

SECTION 7.   Miscellaneous.

 

(a)    Except as expressly modified hereby, the TGC Credit Agreement and the
other Loan Documents shall continue in full force and effect in accordance with
the provisions thereof on the date hereof. As used in the TGC Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the TGC Credit Agreement after giving effect to
this Amendment No. 2. Any reference to the TGC Credit Agreement or any of the
other Loan Documents herein or in any such documents shall refer to the TGC
Credit Agreement and Loan Documents as modified hereby. This Amendment No. 2 is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Amendment No. 2 shall constitute a
Loan Document under the terms of the TGC Credit Agreement.

 

(b)    This Amendment No. 2 may be executed in any number of counterparts, and
all of such counterparts taken together shall be deemed to constitute one and
the same document

 

(c)    With respect to successors and assigns, each party hereto hereby agrees
as set forth in Section 11.10 of the TGC Credit Agreement as if such section
were set forth in full herein.

 

(d)    Any provision of this Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remainder of such provision or the remaining provisions hereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

[Remainder of page intentionally left blank.]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

  THE GAS COMPANY, LLC         By: /s/ James Westerhaus   Name: James Westerhaus
  Title: Chief Financial Officer

 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 

 4 

 

 

  WELLS FARGO BANK, NATIONAL   ASSOCIATION, as Administrative   Agent and Lender
        By: /s/ Keith Luettel   Name: Keith Luettel   Title:     Director

 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 

 5 

 

 

  AMERICAN SAVINGS BANK, FSB   as a Lender         By: /s/ Edward Chin   Name:
Edward Chin   Title:     First Vice President

 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 

 6 

 

 





  Bank of Hawaii,   as a Lender         By: /s/ Nicole Matsuo   Name: Nicole
Matsuo   Title:  Vice President

 



[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 



 7 

 

 



  Central Pacific Bank,   as a Lender         By: /s/ Lisa Nillos   Name: Lisa
Nillos   Title:  Senior Vice President



 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 



 8 

 

 



  CoBank, ACB,   as a Lender         By: /s/ Josh Batchelder   Name: Josh
Batchelder   Title:  Managing Director



 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 



 9 

 

 



  First Commercial Bank, Ltd., New York Branch,   as a Lender         By: /s/
Bill Wang   Name: Bill Wang   Title:  Senior Vice President & General Manager



 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 



 10 

 

  



  Hua Nan Commercial Bank Los Angeles Branch,   as a Lender         By: /s/ Gary
Hsu   Name: Gary Hsu   Title:  VP & General Manager



 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 



 11 

 

 





  Regions Bank,   as a Lender         By: /s/ Brian Walsh   Name: Brian Walsh  
Title:  Director



 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 





 12 

 

 





  Taiwan Business Bank, Los Angeles Branch,   as a Lender         By: /s/ Cindy
Lin   Name: Cindy Lin   Title:  DGM



 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 

 13 

 



 





  Taiwan Cooperative Bank, Los Angeles Branch,   as a Lender         By: /s/
Tao-Lun Lin   Name: Tao-Lun Lin   Title:  VP & General Manager



 

[Signature Page to A&R TGC Credit Agreement Amendment No. 2]

 



 14 

 